Exhibit 10.4
 
 
BIOVAIL CORPORATION NON-EXECUTIVE CHAIRMAN AND
 
BIOVAIL LABORATORIES INTERNATIONAL SRL PRESIDENT
 
AGREEMENT
 
BETWEEN:
 
Biovail Corporation
(hereinafter called the “Corporation”)
 
OF THE FIRST PART
 
- and -
 
Biovail Laboratories International SRL
(hereinafter called “BLS”)
 
OF THE SECOND PART
 
- and -
 
William M. Wells
(hereinafter called “Mr. Wells”)
 
OF THE THIRD PART
 
WHEREAS Mr. Wells is employed as Chief Executive Officer of the Corporation and
President of BLS;
 
WHEREAS Mr. Wells previously entered into an Executive Employment Agreement with
the Corporation, dated May 1, 2008 (the “Employment Agreement”);
 
WHEREAS, on the date hereof, the Corporation, Valeant Pharmaceuticals
International (“Valeant”) and Beach Merger Corp. have entered into an Agreement
and Plan of Merger (the “Merger Agreement”) (the merger provided for in the
Merger Agreement, the “Merger”, and the date of consummation of the Merger, the
“Effective Date”);
 
WHEREAS the Corporation desires to deem the Merger a Change in Control (as
defined in the Employment Agreement);
 
WHEREAS the Corporation desires to terminate Mr. Wells’s employment without
Cause (as defined in the Employment Agreement), effective as of the Effective
Date, immediately following the consummation of the Merger;
 
WHEREAS, as a result of such termination from the Corporation, Mr. Wells will be
entitled to receive certain severance payments and benefits provided for in the
Employment Agreement;
 
WHEREAS the Corporation desires to appoint Mr. Wells the Non-Executive Chairman
(the “Non-Executive Chairman”) of the Board of Directors of the Corporation (the
“Board”), effective upon Mr. Wells’s termination of employment from the
Corporation, and BLS desires to continue Mr. Wells’s employment;
 
WHEREAS the Corporation, BLS and Mr. Wells desire to enter into this
Non-Executive Chairman and BLS President Agreement (this “Agreement”) to set
forth the terms of Mr. Wells’s role as Non-Executive Chairman, both during a
limited transition period on and following the Effective Date during which Mr.
Wells will serve as President and chairman of BLS and thereafter;
 
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE IN CONSIDERATION of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I

 
Term of Agreement
 
SECTION 1.01. Term of Agreement.  This Agreement shall be effective as of the
Effective Date and shall continue in full force and effect indefinitely until
terminated pursuant to Article VII hereof.  The period of Mr. Wells’s services
under this Agreement shall be referred to as the “Term”.  This Agreement shall
be null and void ab initio and of no force and effect if the Merger Agreement is
terminated in accordance with its terms and the Merger is not consummated.
 
ARTICLE II

 
Severance Payments and Benefits
 
SECTION 2.01. Change in Control.  The Merger shall be deemed a Change in Control
for purposes of the Employment Agreement.
 
SECTION 2.02. Termination of Employment.  Effective as of the Effective Date,
immediately following the consummation of the Merger, the Corporation shall
terminate Mr. Wells’s employment without Cause.
 
SECTION 2.03. Severance Payments and Benefits.  Pursuant to Sections 2.01 and
2.06(c) of the Employment Agreement (as modified herein), in addition to any
benefits or compensation accrued, earned and due to Mr. Wells but not yet paid
as of the Effective Date, Mr. Wells shall be eligible to receive the severance
payments and benefits described in this Section 2.03; provided that (i) Mr.
Wells continues to comply with the provisions of Article VIII hereof and (ii)
Mr. Wells executes, and does not revoke, a Release (as defined, and subject to
the conditions, in the Employment Agreement).
 
(a) Mr. Wells shall be paid a lump sum severance payment within 60 days of the
Effective Date, equal to two (2) times Mr. Wells’s base salary (calculated using
Mr. Wells’s annual base salary in the year in which the Effective Date occurs)
plus two (2) times Mr. Wells’s target level of annual incentive compensation
under the Short Term Incentive Plan (as defined in the Employment Agreement) for
the fiscal year prior to the fiscal year in which the Effective Date occurs;
 
(b) Mr. Wells shall be entitled to a pro-rated portion of Mr. Wells’s target
level of annual incentive compensation under the Short Term Incentive Plan for
the fiscal year in which the Effective Date occurs, based on the number of
months (rounded to the next highest number for a partial month) of the fiscal
year elapsed prior to the Effective Date and calculated in accordance with the
terms of the Short Term Incentive Plan; provided that within the 30 days
immediately prior to the Effective Date, the Board (or a committee thereof)
shall review the Corporation’s and Mr. Wells’s performance through the date of
such review that would otherwise be used to determine payouts under the Short
Term Incentive Plan for the fiscal year in which the Effective Date occurs, and
the Board (or such committee) shall consider in its absolute discretion whether
to pay a larger amount of incentive compensation to Mr. Wells with respect to
such plan than would otherwise be paid pursuant this Section 2.03(b).
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Until the earlier of (i) the end of the two (2) year period following the
Effective Date, and (ii) the date, or dates, Mr. Wells is eligible to receive
benefits under the same type of plan of a subsequent employer (the “Benefit
Period”), the Corporation shall pay to Mr. Wells a monthly payment on the first
payroll date of each month equal to the COBRA cost of continued medical and
dental coverage for Mr. Wells and Mr. Wells’s covered dependents under the
medical and dental plans of the Corporation pursuant to Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), less the amount that Mr.
Wells would be required to contribute for medical and dental coverage if Mr.
Wells were an active employee.  These payments shall commence on the
Corporation’s first payroll date after the Effective Date and shall continue
until the end of the Benefit Period (but not longer than the Benefit Period);
 
(d)  Except as otherwise provided in this Section 2.03(d), upon and following
the Effective Date, the equity compensation awards that Mr. Wells holds as of
the Effective Date shall remain outstanding in accordance with their terms and
the terms of the equity compensation plans and award agreements pursuant to
which such equity compensation awards were granted.  Notwithstanding the
foregoing, (i) any unvested equity compensation awards held by Mr. Wells as of
the Effective Date other than any restricted share unit awards with performance
goals (“Performance-based RSUs”) shall automatically accelerate and become one
hundred percent (100%) vested and, as applicable, exercisable, as of the
Effective Date, and (ii) (A) the performance period with respect to any
Performance-based RSUs held by Mr. Wells as of the Effective Date shall
terminate on the Effective Date, (B) the performance multiplier used to
determine the number of such performance-based RSUs that will be earned and
settled pursuant to the applicable equity compensation plan or award agreement
shall be determined based on performance during the applicable performance
period through the Effective Date; provided that the price per share in the
capital of the Corporation on the Effective Date used for purposes of
determining such multiplier shall be increased by the value of the Post-Merger
Special Dividend, (C) within 10 business days following the Effective Date, the
Corporation shall provide Mr. Wells with the shares in the capital of the
Corporation underlying the Performance-based RSUs that are earned pursuant to
the preceding clause (B), plus any dividends accrued and paid thereon from the
Effective Date to the date of delivery of the shares to Mr. Wells, and (D) any
Performance-based RSUs held by Mr. Wells as of the Effective Date that are not
earned pursuant to clause (B) shall be forfeited for no consideration as of the
Effective Date.
 
(e)  In the event any payments or benefits made to Mr. Wells are deemed “excess
parachute payments” within the meaning of Section 280G of the Code, and Mr.
Wells is subject to excise tax under Section 4999 of the Code (the “Excise Tax”)
with respect to such payments, Mr. Wells shall receive, in addition to any other
payments and benefits to which he is entitled under this Agreement, an amount
which, after imposition of any income, employment, excise or other taxes on such
amount (including any income, employment, excise or other taxes paid on any
amount due under this Section), equals the difference between the amount he
actually receives after payment of all taxes including all Excise Tax and the
after-tax amount he would receive if no Excise Tax were imposed on
him.  Notwithstanding any provision of this Agreement to the contrary, in
accordance with the requirements of section 409A of the Code, any additional
payment payable to Mr. Wells hereunder shall be paid not later than the end of
the calendar year next following the calendar year in which Mr. Wells or the
Corporation (as applicable) remits the taxes for which the additional payment is
being paid; and
 
(f) For purposes of the foregoing and for the avoidance of doubt, Mr. Wells and
the Corporation acknowledge that (i) Mr. Wells’s annual base salary in 2010 is
$860,000 (ii) Mr. Wells’s target level of annual incentive compensation under
the Short Term Incentive Plan for the 2009 fiscal year was $860,000 and (iii)
Mr. Wells’s target level of annual incentive compensation under the Short Term
Incentive Plan for the 2010 fiscal year is $860,000.
 
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
Retention of Shares
 
SECTION 3.01. Retention of Shares.  Mr. Wells and the Corporation acknowledge
that, as of the date of this Agreement, Mr. Wells holds the shares in the
capital of the Corporation that are listed on Schedule A (the “Shares”).  During
the Term, Mr. Wells shall not assign, alienate, pledge, attach, sell or
otherwise transfer or encumber any of the Shares otherwise than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Corporation.
 
ARTICLE IV

 
Services, Continued Employment and Residence
 
SECTION 4.01. Services During Term.  Effective as of the Effective Date, upon
the termination of Mr. Wells’s employment in accordance with Section 2.02, Mr.
Wells shall be appointed as the Non-Executive Chairman and shall serve in such
position during the remainder of the Term.  Mr. Wells’s duties as Non-Executive
Chairman shall include presiding over meetings of the Board, calling special
meetings of the Board, receiving Board and officer resignations, and such other
specific duties that are normal and customary to such position and as may
reasonably be assigned to the Non-Executive Chairman from time to time by the
Board.  The scope of Mr. Wells’s activities and his committee memberships shall
be determined by the Board, acting in its sole discretion.  Mr. Wells shall
report to the Board and coordinate his activities with the Board and the
Corporation. The foregoing duties of Mr. Wells shall be referred to for purposes
of this Agreement as the “General Services”.
 
SECTION 4.02. Continued BLS Employment and Additional Services During Transition
Period.  The period from the Effective Date through the date that is 15 days
following the date on which the Board determines that the Corporation’s Chief
Executive Officer (or another individual designated by the Board) has become a
resident of Barbados and President and chairman of BLS (the date of such
determination, the “Residence Date”) shall be referred to for purposes of this
Agreement as the “Transition Period”; provided that the Board (at the request of
the Corporation’s Chief Executive Officer) may extend the Transition Period by
up to nine additional months (but in no event beyond the 12-month anniversary of
the Effective Date) upon written notice to Mr. Wells prior to the Residence
Date; provided, however, that Mr. Wells may terminate any such extension of the
Transition Period upon 30 days’ written notice to the Corporation and
BLS.  During the Transition Period, in addition to the General Services, Mr.
Wells shall (a) continue to serve as the President and chairman of BLS, continue
to perform his customary duties consistent with his positions as President and
chairman of BLS, and continue to be based in Barbados and maintain his residence
and entitlement to work in Barbados and (b) as requested by the Corporation’s
Chief Executive Officer, (i) provide transition services in connection with the
Merger and the integration of the Corporation and Valeant, consistent with Mr.
Wells’s continuing position as President of BLS and his prior position as Chief
Executive Officer of the Corporation, (ii) assist the Corporation and BLS in
complying with Barbados and other tax processes and procedures, (iii) assist the
Corporation and BLS in maintaining research and development partner relations
and (iv) assist the Corporation in maintaining investor relations within the
Canadian investor community.  The foregoing duties of Mr. Wells shall be
referred to for purposes of this Agreement as the “Transition Services”.
 
ARTICLE V

 
Remuneration During Term
 
SECTION 5.01. Remuneration During Term.  The Corporation shall pay to Mr. Wells
$350,000 per year during the Term (both during and following the Transition
Period) for the General Services (the “General Services Fee”).  The General
Services Fee shall be paid in the form of deferred share units.  Such deferred
share units shall be granted under, and subject to the terms and conditions of,
the applicable equity compensation plan of the Corporation.  The General
Services Fee shall be paid in four equal annual installments, with each
installment payable on the first business day of each calendar quarter during
the Term; provided that the first installment of the General Services Fee shall
be prorated based on the number of days on and following the Effective Date in
the calendar quarter that includes the Effective Date and shall be payable on or
about the Effective Date.  Each such installment of deferred share units shall
be valued based on the fair market value of the underlying stock on the date of
grant.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
SECTION 5.02. Additional Remuneration During Transition Period.  In addition to
the General Services Fee, BLS shall pay to Mr. Wells a cash fee for the
Transition Services (the “Transition Services Fee”) in the amount of $40,000 for
each month of the Term that ends during the Transition Period, payable in cash
in arrears on the last business day of each such month, subject to Mr Wells’s
compliance with his obligations set forth in Section 4.02 through each such
payment date; provided that the first installment of the Transition Services Fee
shall be prorated based on the number of days on and following the Effective
Date in the calendar month that includes the Effective Date.  Within five days
following the end of the Transition Period (but in no event later than 12 months
following the Effective Date), BLS shall pay to Mr. Wells a lump-sum cash fee
for the Transition Services in an amount equal to the excess, if any, of
(i) $860,000 over (ii) the aggregate amount of the Transition Services Fee paid
to him prior to such earlier date, subject to Mr. Wells’s compliance with his
obligations set forth in Section 4.02 during the Transition Period.  Mr. Wells
shall be entitled to no further remuneration as a consequence of the termination
of the Transition Period.  If the Corporation, BLS and Mr. Wells agree to extend
the period during which Mr. Wells provides Transition Services by more than 12
months following the Effective Date, Mr. Wells’s remuneration during such
extended period shall be reasonably determined by negotiations among the
Corporation, BLS and Mr. Wells at the time of such extension.
 
SECTION 5.03. Perquisites and Expenses and Location of Services.
 
(a) During the Transition Period, BLS shall provide for the lease of appropriate
accommodation in Barbados for Mr. Wells and associated expenses consistent with
past practice.
 
(b) During the Transition Period, BLS shall pay Mr. Wells a monthly car
allowance, in an amount sufficient to cover the lease and insurance costs of an
automobile selected and leased in Barbados by Mr. Wells.
 
(c) During the Transition Period Mr. Wells shall be provided with an appropriate
permanent office and secretarial and other support facilities solely at BLS’s
headquarters in Barbados.  At all times and without exception during the
Transition Period, in Mr. Wells’s capacity as President of BLS, Mr. Wells shall
not perform any activities for or on behalf of BLS from any Company facility
outside of Barbados, or otherwise outside of Barbados except, in the latter
case, for occasional and customary visits to customers, prospective business
partners, advisors, and suppliers, or to attend conferences or similar public
functions relevant to Mr. Wells’s role and responsibilities as President of BLS.
 
(d) During the Term, subject to the approval of the Corporation’s Chief
Executive Officer and in accordance with any applicable business travel policies
of the Corporation, Mr. Wells shall have access to the Corporation’s owned or
leased aircraft as needed in performing his services hereunder and Mr. Wells’s
spouse shall be permitted to accompany Mr. Wells on trips as deemed appropriate,
with the understanding that the foregoing may result in taxable income to Mr.
Wells.
 
(e) BLS shall reimburse Mr. Wells for costs incurred by Mr. Wells in connection
with tax preparation with respect to any of his tax returns for his 2010 and
2011 taxable years, to be furnished by such advisors as chosen by Mr. Wells.
 
(f) During the Transition Period, BLS shall reimburse Mr. Wells for all legal
expenses incurred by Mr. Wells in connection with his immigration status and
right to work in Barbados, with such legal services to be furnished by such
advisors as chosen by BLS.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(g) During the Transition Period, BLS shall provide security personnel to Mr.
Wells in Barbados, on terms to be mutually agreed by the parties.
 
(h) During the Term, Mr. Wells shall be reimbursed for reasonable out-of-pocket
business expenses, including travel and entertainment expenses actually and
properly incurred by Mr. Wells in the course of performing his services
hereunder, upon furnishing to the Corporation (or BLS if during the Transition
Period) reasonable supporting statements and vouchers; provided that where, in
any financial year, Mr. Wells has been provided with an approved budget, such
expenses must not exceed the amount so budgeted without the prior written
approval from the Corporation (or BLS if during the Transition Period).
 
(i) During the Term, the Corporation (or BLS if during the Transition Period)
shall provide and pay reasonable expenses related to Mr. Wells’s use of mobile
technology, consistent with his usage of such technology on the date of this
Agreement, including fees for use of a wireless email device (e.g., a
“Blackberry”) and a laptop computer.
 
ARTICLE VI

 
Employee/Independent Contractor Status
 
SECTION 6.01. Employee/Independent Contractor Status.  During the Transition
Period, Mr. Wells shall continue to be an employee of BLS, but he shall,
throughout the entire Term, be an independent contractor with respect to the
Corporation.  Except (a) as otherwise provided herein and (b) as provided in any
benefit plans from time to time in effect for members of the Board generally,
Mr. Wells is not entitled to any of the benefits that the Corporation provides
to its employees.
 
SECTION 6.02. Tax Reporting.  Mr. Wells shall be solely responsible for taxes
and other wage deductions incurred as a result of performing services under this
Agreement.  Unless required to do so by applicable law, the Corporation shall
not pay or withhold any Federal, state or foreign governmental payroll taxes of
any kind, including FICA and FUTA, with respect to its payments to Mr.
Wells.  BLS will continue to make the required withholdings in accordance with
Barbados law.
 
ARTICLE VII

 
Termination
 
SECTION 7.01. Termination.  The Corporation (or BLS during the Transition
Period) may terminate the Term (a) for any reason upon 60 days’ prior written
notice to Mr. Wells or (b) for Cause (defined as in the Employment Agreement,
but with the references to the Employment Agreement in such definition deemed to
be replaced with references to this Agreement) with immediate effect upon
written notice to Mr. Wells.  Mr. Wells may terminate the Term for any reason
upon 60 days’ prior written notice to the Corporation (and BLS if during the
Transition Period).  In the event of any termination of the Term, Mr. Wells
shall be entitled to receive any accrued but unpaid payments (including any
vested equity awards), and reimbursement for any incurred but unreimbursed
expenses, in each case subject to the terms set forth herein, but no other
remuneration.  Mr. Wells shall automatically cease to be Non-Executive Chairman
on the date of any of the Corporation’s annual general meetings of shareholders
held following the date of this Agreement if Mr. Wells is not elected to the
Board at such meeting, but if such event shall occur during the Transition
Period, this Agreement shall continue in full force and effect with respect to
Mr. Wells’s continued employment as President of BLS until the end of the
Transition Period, and, notwithstanding anything to the contrary in Article V,
he will be entitled to continue to receive his Transition Services Fee for the
remainder of the Transition Period but will cease receiving the General Services
Fee.
 
In addition, Mr. Wells agrees to resign from the Board, effective upon the
earlier of (1) the date the Board determines the Board’s nominees for election
as directors at the 2012 annual general meeting of shareholders, if at that
Board meeting, Mr. Wells’s re-nomination as a director has not been approved by
at least 70% of the directors then in office excluding Mr. Wells, and (2) the
date of the first meeting of the Board following the 2012 annual meeting of
shareholders if at that Board meeting, Mr. Wells has not been elected to
continue in his capacity as Non-Executive Chairman by the affirmative vote of at
least 70% of the directors then in office excluding Mr. Wells, but if such event
shall occur during the Transition Period, this Agreement shall continue in full
force and effect with respect to Mr. Well’s continued employment as President of
BLS until the end of the Transition Period, and, notwithstanding anything to the
contrary in Article V, he will be entitled to continue to receive his Transition
Services Fee for the remainder of the Transition Period but will cease receiving
the General Services Fee.
 
 
6

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII

 
Obligations
 
SECTION 8.01. Confidentiality.  Mr. Wells acknowledges that he remains bound by
the terms of the confidentiality agreement, dated April 21, 2008 (the
“Confidentiality Agreement”), which Confidentiality Agreement has been read,
understood and executed by Mr. Wells and which is hereby incorporated by
reference.  For a period commencing on the date hereof and ending ten (10) years
from the expiration of the Term, the Corporation and BLS shall use reasonable
efforts to ensure that their respective directors, executive officers and
employees keep confidential any and all information they have about Mr. Wells
that is not in the public domain and that they do not divulge in any manner
whatsoever any such information to any person, firm, corporation, partnership or
similar entities without Mr. Wells’s written authority, provided that this
provision shall not restrict the ability of the Corporation’s and
BLS’s  respective directors, executive officers or employees to make truthful
statements in good faith in response to any governmental inquiry or request for
information or otherwise when required by law, including any securities laws, or
legal process to do so.
 
SECTION 8.02. Non-Competition; Non-Solicitation and Hiring.  Mr. Wells
acknowledges and agrees that he remains bound by the terms of Sections 4.02 and
4.03 of the Employment Agreement, for the time periods set forth therein
(treating the Effective Date as the expiration of the term of the Employment
Agreement for such purpose), subject to the terms and conditions set forth in
Article IV of the Employment Agreement.
 
SECTION 8.03. Standards of Business Conduct.  Mr. Wells acknowledges and agrees
that he has read and understood and agrees that he remains bound by the
Corporation’s Standards of Business Conduct, which is hereby incorporated by
reference.
 
ARTICLE IX

 
Indemnification
 
SECTION 9.01. Indemnification.  The Corporation agrees to indemnify and hold Mr.
Wells harmless to the fullest extent permitted by applicable law, as in effect
at the time of the subject act or omission.  In connection therewith, Mr. Wells
shall be entitled to the protection of any insurance policies which the
Corporation elects to maintain generally for the benefit of the Corporation’s
directors and officers, against all costs, charges and expenses whatsoever
incurred or sustained by Mr. Wells in connection with any action, suit or
proceeding to which he may be made a party by reason of his being or having been
a director, officer or employee of the Corporation and BLS.  This provision
shall survive any termination of Mr. Wells’s service hereunder.
 
ARTICLE X

 
Interpretation and Enforcement
 
SECTION 10.01. Section 409A.  This Agreement shall be interpreted to avoid any
penalty sanctions under section 409A of the Code.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under section 409A of the Code, then such benefit or payment shall be
provided in full (to extent not paid in part at an earlier date) at the earliest
time thereafter when such sanctions shall not be imposed.  For purposes of
section 409A of the Code, all payments to be made upon a termination of Mr.
Wells’s services under this Agreement may only be made upon Mr. Wells’s
“separation from service” (within the meaning of such term under section 409A of
the Code), each payment made under this Agreement shall be treated as a separate
payment, and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.  In no event shall
Mr. Wells, directly or indirectly, designate the calendar year of payment,
except as permitted under section 409A of the Code.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, if, at the time of Mr. Wells’s
termination of employment with the Corporation, the Corporation has securities
which are publicly traded on an established securities market and Mr. Wells is a
“specified employee” (as such term is defined in section 409A of the Code) and
it is necessary to postpone the commencement of any payments or benefits
otherwise payable under this Agreement as a result of such termination of
employment to prevent any accelerated or additional tax under section 409A of
the Code, then the Corporation shall postpone the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to Mr. Wells) that are not otherwise
paid within the ‘short-term deferral exception’ under Treas. Reg. section
1.409A-1(b)(4) and/or the ‘separation pay exception’ under Treas. Reg. section
1.409A-1(b)(9)(iii), until the first payroll date that occurs after the date
that is six months following Mr. Wells’s “separation of service” with the
Corporation.  If any payments are postponed due to such requirements, such
postponed amounts shall be paid in a lump sum to Mr. Wells on the first payroll
date that occurs after the date that is six months following Executive’s
“separation of service” with the Corporation.  If Mr. Wells dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of Mr. Wells’s estate within 60 days after the date of Mr.
Wells’s death.
 
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (1) any reimbursement
shall be for expenses incurred during Mr. Wells’s lifetime (or during a shorter
period of time specified in this Agreement), (2) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (3) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred and (4) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
 
SECTION 10.02. Independent Legal Advice.  Mr. Wells agrees to the terms and
conditions of this Agreement having had the opportunity to receive independent
legal advice.
 
SECTION 10.03. Severability.  The parties further acknowledge that if any
provision contained in this Agreement is determined to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision and all other provisions hereof shall continue in full force and
effect.
 
SECTION 10.04. Sections and Headings.  The division of this Agreement into
Articles and Sections and the insertion of headings are for the convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 
SECTION 10.05. Number.  In this Agreement words importing the singular number
only shall include the plural and vice versa and words importing the masculine
gender shall include the feminine and neuter genders and vice versa.
 
SECTION 10.06. Entire Agreement.  This Agreement and the Schedules hereto
constitute the entire Agreement between the parties with respect to the subject
matter hereof and cancel and supersede any prior understandings and agreements
between the parties with respect thereto, including the Employment Agreement,
except as expressly set forth herein.  There are no representations, warranties,
forms, conditions, undertakings or collateral Agreements, express, implied or
statutory between the parties other than as expressly set forth in this
Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 10.07. Amendments and Waivers.  No amendment to this Agreement shall be
valid or binding unless set forth in writing and duly executed by both
parties.  No waiver of any breach of any term or provision of this Agreement
shall be effective or binding unless made in writing and signed by the party
purporting to give the same and, unless otherwise provided in written waiver,
shall be limited to the specific breach waived.
 
SECTION 10.08. Governing Law.  This Agreement shall be deemed to have been made
in and shall be construed in accordance with the laws of the Province of Ontario
and all legal proceedings contemplated in this Agreement shall be brought in,
and be governed by, the laws of the Province of Ontario, without regard to
principles of conflicts of law.
 
SECTION 10.09. Notices.  Any demand, notice or other communication (hereinafter
in this section 10.09 referred to as a “Communication”) to be made or given in
connection with this Agreement shall be made or given in writing and may be made
or given by personal delivery or by registered mail addressed respectively to
the recipients:
 

   
To Mr. Wells:
 
William M. Wells
       
At the most recent address on file with the Corporation
             
To the Corporation:
 
7150 Mississauga Road
       
Mississauga, Ontario
       
L5N 8M5
                 
Attn:  General Counsel



or such other address or individual as may be designed by notice by either party
to the other.  Any Communication made or given by personal delivery shall be
conclusively deemed to have been given on the day of the actual delivery thereof
and, if made or given by registered mail, on the third business day following
the deposit thereof in the mail.  If the party giving any Communication knows or
ought reasonably to know of any difficulties with the postal system which might
affect the delivery of the mail, any such Communication shall not be mailed but
shall be made or given by personal delivery.
 
SECTION 10.10. Benefit of Agreement.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
legal personal representatives, successors and assigns.
 
SECTION 10.11. Assignment.  Mr. Wells may not assign his rights or obligations
under this Agreement without the prior written consent of the Corporation and
BLS, which consent may not be unreasonably withheld.  The Corporation and BLS
may assign this agreement to an affiliate without consent but on notice to Mr.
Wells.  Neither the Corporation nor BLS may assign its rights or obligations
under this Agreement to any third party other than an affiliate without the
prior written consent of Mr. Wells, which consent may not be unreasonably
withheld.
 
SECTION 10.12. Execution of Agreement.  Mr. Wells acknowledges that he has
executed this Agreement freely; that he has reviewed his Agreement thoroughly;
that he agrees with its contents; that he has been given the opportunity to
obtain the benefit of independent legal advice; and that the terms herein are
reasonable for the fair protection of Mr. Wells, the Corporation and BLS.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the Corporation has executed this Agreement on June 20, 2010.
 
 
BIOVAIL CORPORATION
 
by
 
/s/ Mark Durham
 
Name:  Mark Durham
 
Title:    Senior Vice President, Human Resources and Shared Services



IN WITNESS WHEREOF BLS has executed this Agreement on June 20, 2010.
 
 
BIOVAIL LABORATORIES INTERNATIONAL SRL
 
by
 
/s/ Sir Louis Tull
 
Name:  Sir Louis Tull
 
Title:    Manager

 
 
IN WITNESS WHEREOF Mr. Wells has executed this Agreement on June 20, 2010.
 



   
SIGNED, SEALED AND DELIVERED
   
in the presence of:
           
/s/ William M. Wells
  /s/ Christopher Hall 
William M. Wells
 
Witness



 
 
 
 
10

--------------------------------------------------------------------------------

 


 
SCHEDULE A
 
SHARES
 


75,000 shares held as of the date hereof in Mr. Wells’s Morgan Stanley brokerage
account
 

